

Exhibit 10.1




AGREEMENT


This AGREEMENT (this “Agreement”), dated as of August 30, 2006, is entered into
by and among MISCOR GROUP, LTD. (formally known as Magnetech Integrated Services
Corp.), an Indiana corporation (the "Company"), each subsidiary of the Company
set forth on Schedule A hereto (the Company and each such subsidiary of the
Company, collectively, the “Credit Parties” and each, a “Credit Party”) and
LAURUS MASTER FUND, LTD., a Cayman Islands company ("Laurus"), for the purpose
of amending the terms of that certain Registration Rights Agreement, dated as of
May 31, 2006, between the Company and Laurus (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security and Purchase Agreement, dated as
of May 31, 2006 (as amended, modified or supplemented from time to time,
the “Security Agreement”), by and among the Credit Parties and Laurus.
 
WHEREAS, each Credit Party and Laurus have agreed to make certain modifications
to the Registration Rights Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  In the definition of “Filing Date” in Section 1 of the Registration Rights
Agreement, clause (1) thereof is hereby amended in its entirety to read as
follows:
 
“(1) the Registration Statement required to be filed in connection with the
shares of Common Stock issuable to the Holder upon exercise of a Warrant, a date
not later than October 15, 2006, and”.
 
2.  Each agreement set forth herein shall be effective as of the date hereof
following the execution and delivery of same by each Credit Party and Laurus.
 
3.  Except as specifically set forth in this Agreement, there are no other
amendments, modifications or supplementations to the Registration Rights
Agreement or any other Ancillary Agreement, or to the Security Agreement, and
all of the other forms, terms and provisions of the Registration Rights
Agreement and other Ancillary Agreements, and of the Security Agreement, remain
in full force and effect.
 
4.  Each Credit Party hereby represents and warrants to Laurus that as of the
date of the Security Agreement all representations and warranties made by such
Credit Party in connection with the Security Agreement and the Ancillary
Agreements were true, correct and complete as of that date, and all of such
Credit Parties’ covenant requirements under the Security Agreement and Ancillary
Agreements that are required to have been met on or before the date of this
Agreement have been met or waived in writing by Laurus.
 


--------------------------------------------------------------------------------





 
5.  This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.
 
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------



Each Credit Party and Laurus have caused this Agreement to be signed in their
respective names effective as of the date first written above.

 
 
MISCOR GROUP, LTD. (formerly known as MAGNETECH INTEGRATED SERVICES CORP.)
 
 
By:
/s/ John A. Martell    
John A. Martell
President and CEO
       
 
MAGNETECH INDUSTRIAL SERVICES, INC.
 
 
By:
/s/ John A. Martell    
John A. Martell
   
President and CEO
       
 
MARTELL ELECTRIC, LLC
 
 
By:
/s/ John A. Martell    
John A. Martell
   
President and CEO
       
 
HK ENGINE COMPONENTS, LLC
 
 
By:
/s/ John A. Martell    
John A. Martell
   
President and CEO
       
 
LAURUS MASTER FUND, LTD.
 
 
By:
/s/ David Grin    
David Grin, Partner







--------------------------------------------------------------------------------



 
Schedule A
 
Subsidiaries of Company


Magnetech Industrial Services, Inc., an Indiana corporation
Martell Electric, LLC, an Indiana limited liability company
HK Engine Components, LLC, an Indiana limited liability company


